Case 2:21-cv-01927-FMO-MAR Document 22 Filed 08/16/21 Page 1 of 1 Page ID #:1322
                                                                        JS-6

   1
   2
   3
   4
   5
   6
                           UNITED STATES DISTRICT COURT
   7
                          CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    KEVIN T. LOVE,                           Case No. 2:21-cv-1927-FMO (MAR)
  11                            Petitioner,
  12                      v.                     JUDGMENT
  13    RAYBON JOHNSON,
  14                            Respondent.
  15
  16
  17         Pursuant to the Order Accepting Findings and Recommendation of United
  18   States Magistrate Judge, IT IS HEREBY ADJUDGED that this action is
  19   DISMISSED with prejudice.
  20
  21   Dated: August 16, 2021
  22                                               /s/
                                              HONORABLE FERNANDO M. OLGUIN
  23
                                              United States District Judge
  24
  25
  26
  27
  28
